Citation Nr: 0325582	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
70 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and Mrs. I.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1969.
 
This matter originally came before the Board of Veteran's 
Appeals (Board) from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
disability rating, effective from October 15, 1998.  An 
October 1999 rating decision increased the evaluation to 
30 percent, effective October 15, 1998.

In October 2000, the Board remanded the case for additional 
development.  Subsequently, an October 2001 rating decision 
increased the evaluation to 70 percent, also effective 
October 15, 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since October 15, 1998, the veteran's post-traumatic 
stress disorder has been manifested by intermittent suicidal 
ideation; near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

3.  Since October 15, 1998, the evidence has not shown that 
post-traumatic stress disorder has resulted in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
post-traumatic stress disorder since October 15, 1998, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the January 1999 
statement of the case (SOC) of the criteria for an increased 
evaluation.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim.  In a 
March 2001 letter, the RO informed he veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claim, and informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran was provided with a VA examination in 
August 2001, and Social Security Administration (SSA) records 
and VA treatment records have been obtained.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection for post-traumatic stress disorder was 
granted in a December 1998 rating decision.  An initial 10 
percent disability rating was assigned, effective from 
October 15, 1998.  The veteran disagreed with that initial 
evaluation.  An October 1999 rating decision increased the 
initial evaluation to 30 percent, effective October 15, 1998.  
An October 2001 rating decision increased the initial 
evaluation to 70 percent, again effective October 15, 1998.  
The veteran continues to contend that he is entitled to a 
higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant.  38 C.F.R. § 3.102 (2003).  

Post-traumatic stress disorder is evaluated under Diagnostic 
Code 9411.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. The current 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

In January 1998, a mental status evaluation was conducted in 
accordance with the veteran's claim for SSA benefits.  The 
examiner noted that the veteran related well with family 
members and others as well as the examiner.  He visited 
relatives about once per week.  The veteran's speech was 
normal and he was oriented in all three spheres.  He reported 
suicidal ideation in the past, but not currently.  The 
examiner stated that there was no indication of a history of 
psychotic signs or symptoms.  Remote and recent memory were 
fairly intact.  His judgment did not seem to be significantly 
impaired.  The examiner stated that the veteran did not 
appear to be significantly psychologically impaired.

A VA psychiatric examination was conducted in December 1998.  
The veteran was dressed appropriately, and his hygiene and 
grooming appeared adequate.  He was cooperative with the 
examination and responded appropriately to questions.  
Attention and concentration were adequate.  The veteran was 
fully oriented and alert.  The content of his speech was 
rational and goal-directed.  His memory seemed generally 
intact.  No delusional material was elicited.  Insight was 
fair and judgment was adequate.  The veteran showed no 
evidence of responding to internal stimuli, and no evidence 
of speech or thought disturbance.  The veteran reported that 
he avoided social situations because there were a lot of 
people he would like to hurt.  He denied any homicidal 
ideation at present.  He stated that the thought of killing 
himself went through his mind, but he had no current suicidal 
intent.  The veteran reported that his post-traumatic stress 
disorder had little impact on his inability to work, which he 
attributed to physical problems.  The examiner stated that 
his post-traumatic stress disorder resulted in moderate 
limitation of his social functioning.  The diagnosis was 
chronic post-traumatic stress disorder.  The Global 
Assessment of Functioning (GAF) score was 60.

The most recent VA psychiatric examination of the veteran was 
conducted in August 2001.  The veteran was pleasant and 
cooperative during the interview.  His dress and hygiene were 
adequate.  Intermittent suicidal ideation was noted.  The 
veteran denied a disorder of perception.  He was oriented to 
time, person, place, and situation.  His memory, including 
immediate recall, short term, recent, and past, was intact.  
His fund of information was adequate.  Judgment and insight 
were fair.  The examiner noted the presence of: avoidant 
behavior; diminished interest in family activities; 
detachment and estrangement from others, including his wife; 
blunted affect; difficulty falling and staying asleep; 
outbursts of anger and irritability; impaired concentration; 
hypervigilance; and exaggerated startle response.  The 
diagnoses were post-traumatic stress disorder, and major 
depressive disorder.  The GAF was 45.  The examiner stated 
that the veteran had severe post-traumatic stress disorder 
and should be considered severely disabled; he also needed 
aggressive treatment for his depressive disorder.

In reviewing the record, the Board notes that since October 
15, 1998, the veteran's post-traumatic stress disorder has 
been manifested by no more than intermittent suicidal 
ideation; near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
In fact, his psychological status on examinations in 1998 was 
no more than mildly to moderately impaired.  

The veteran's exhibited PTSD symptoms have never approximated 
the criteria for a 100 percent schedular evaluation.  The 
medical evidence does not demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The veteran has consistently been shown to be fully oriented, 
with no signs of psychosis, and memory fairly intact.  While 
he has expressed intermittent suicidal ideation, he has not 
been shown to be a persistent danger either to himself or 
others.  Based upon the foregoing, the Board finds that there 
is no basis for the assignment of a 100 percent schedular 
evaluation for post-traumatic stress disorder at any time 
since October 15, 1998.  See Fenderson, supra.

The evidence for and against the veteran's claim is not in 
relative equipoise, thus the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



